Ropey, Judge,
delivered tbe following opinion:
This is a remarkable case. The issue before us is raised by a plea of res judicata. The bill is well drawn, and in and of *418itself sets forth what would appear to be a meritorious cause of action, describing a series of alleged frauds and conspiracies that ought to entitle complainant to the relief prayed for, which is the cancelation of several registered instruments, etc., and the foreclosure of a mortgage against a coffee plantation, of which mortgage complainant claims to be the owner.
The controversy concerns a plantation of about 55 cuerdas of land, situated in the municipality of San Sebastian, Porto Pico. Complainant alleges that many years ago, in the early nineties, he had a mortgage on the property, which he extended several times, and finally made a last extension thereof, as well as additions thereto, in May, 1897, the amount then due being 6,330 pesos and 63 centavos, with a provision of 2,000 pesos additional for costs and expenses in case of foreclosure, etc. One of the respondents, Maria Moreno Cebollero, who is in fact the only real party in interest here, also had a debt against the mortgagor, and a year later, in a suit she had instituted to collect her debt, levied on this property. The great hurricane then came on, and matters remained in abeyance for a couple of years or so, when complainant made a "settlement with his debtor, and secured a deed absolute for the property, with the attachment still outstanding against it. It is alleged that said respondent, through her agents, procured this deed absolute to be recorded, and then, by reason of that fact, secured the can-celation of complainant’s mortgage, thus making her attachment of date previous to the deed absolute to complainant, and so in that way, — but it appears at the end of protracted litigation,— she secured the “adjudication” of the property to herself. The object of the suit is to reverse all of this, and have complainant given the right to either foreclose his alleged mortgage or be *419declared tbe absolute owner of tbe property because of tbe deed referred to.
Tbe plea of res judicata sets out that tbe parties have already litigated and finally settled all questions regarding the property in question in several of tbe insular district courts, and in the supreme court of tbe island, in and by ten different suits or proceedings, running through many years. In support of this plea there is filed a vast bundle of transcripts in Spanish and English, setting forth in detail all of the said proceedings, and the decisions of said courts. The plea itself, in which is recited the barest synopsis of all these proceedings, comprises some twelve or thirteen typewritten pages.
On an examination of tbe plea and tbe exhibits referred to, we find that complainant appears to not only have bad bis day in court but to have bad several years in court. It also appears that tbe said main respondent, Maria Moreno Cebollero, was at last obliged to enjoin complainant in the insular courts from further harassing her with actions regarding the property.
It would be tiresome to detail the different actions in which complainant intervened in tbe insular courts to thwart said respondent in securing her debt and possession of the land, and the different appeals be took after' tbe issues were decided against him, as well as the different direct affirmative suits and proceedings he brought in different courts by himself and by bis assignees to foreclose this mortgage, to cancel tbe said respondent’s inscriptions, attachments, levies, etc., and to cancel legal cancelations of bis own inscriptions, and to have bis mortgage reinstated and foreclosed, and to recover damages for improvements on tbe property, etc, in every one of which suits and proceedings be failed, after a full bearing on tbe issues involved.
*420If tbis complainant, before be was dispossessed by tbe judgment of tbe supreme court of tbe island, bad filed bis bill in tbis court, and bad applied to enjoin tbe respondent and ber agents, or bad asked for proper relief bere at that time, we are inclined to think be might bare been successful, even though tbe supreme court of tbe island held that tbe taking of tbe deed absolute, because of tbe circumstanc.es surrounding it, was a waiver and merger of bis mortgage, and that therefore its can-celation by tbe - registrar, which rendered tbe attachment lien good, was a proper proceeding. But instead of doing tbis, be chose bis forum, and it is fundamental’ that when a plaintiff or a complainant does that be must abide tbe result. As we set forth fully in our opinions in Modesto Aguirre v. Sobrinos de Ezquiaga, 2 Porto Rico Fed. Rep. 139, and in Gonzalez v. Buist, 4 Porto Rico Fed. Rep. 243, tbis court will not entertain what is, in effect, but a bill of review, or a suit as to matters that have been duly litigated in tbe insular courts. See also Shepard v. Pesquera, 1 Porto Rico Fed. Rep. 516.
Tbe plea of res judicata will therefore be sustained and tbe cause dismissed with costs, and it is so ordered.